 1
2
3                                                                  FEB 2~ 2019
4
5
6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 2:09-CR-01103(A)-ODW
      UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                      Plaintiff,              [18 U.S.C.§§ 3146; 3148(b), 3143(a)]
14
15
      DAVID PRADO FLORES,AKA
16    GERARDO AVILA ZALDIVAR,
17                    Defendant.
18
19
20                                            I.
21          On February 25, 2019, Defendant David Prado Flores aka Gerardo Zaldivar
22 ("Defendant") made an initial appearance in this district following his arrest on a
23   bench warrant issued by the United States District Court for the Central District of
24   California on February 20, 2014 for alleged violations ofthe terms and conditions
25   of pretrial release pursuant to 18 U.S.C. § 3146, Case No. 2:09-CR-01103(A)-
26   ODW ("Warrant").
27          The Court appointed Deputy Public Defender Jill Ginstling to represent
28   Defendant.
 1         The Court has reviewed the files and records in this matter, including the
2    report prepared by the U.S. Pretrial Services Agency and its recommendation of
3    detention.
4          The Court finds, pursuant to 18 U.S.C.§ 3148(b), as follows:
5          1.     Based on the factors set forth in 18 U.S.C.§ 3142(g), there no longer
6    exists any condition or combination of conditions of release that reasonably will
7    assure Defendant will not flee or pose a danger to the community or to others if
8    allowed to remain on bail pending future court proceedings.
9          2.      The Court has taken into account the allegations of Defendant's
10   noncompliance with the conditions of pretrial release as alleged in the Warrant.
11         The Court finds that the conduct defendant is alleged to have engaged in
12   constitutes a change in circumstances that justifies reconsideration ofthe decision
13   to allow him to remain on release. The Court now finds that, under the current
14   circumstances, clear and convincing evidence does not exist to show that the
15   defendant is not likely to flee or pose a danger to the community or to others if
16   allowed to remain on bail.
17
18                                             II.
19         IT IS THEREFORE ORDERED that Defendant be detained until trial. The
20   defendant will be committed to the custody ofthe Attorney General for
21   confinement in a corrections facility separate, to the extent practicable, from
22   persons awaiting or serving sentences or being held in custody pending appeal.
23   The defendant will be afforded reasonable opportunity for private consultation
24   with counsel. On order of a Court ofthe United States or on request of any

25   attorney for the Government, the person in charge of the corrections facility in
26   which defendant is confined will deliver the defendant to a United States Marshal
27   ///

28   ///
 1     for the purpose of an appearance in connection with a court proceeding.
2      [18 U.S.C. § 3142(1).]
 3
 4
       Dated: February 26, 2019                  /s/
 5
                                             HON. MARIA A. AUDERO
 6                                           UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
[!
f
15
16
17
18
19
20
21
22
23
►
~ ~!
25
26
27
►:

                                                Kj
